DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 contains the limitations “wherein: the buffer layer comprises at least one intermediate layer disposed between the base layer of the buffer layer and the interface layer of the buffer layer; and the intermediate layer of the buffer layer is composed of a different material than the base layer of the buffer layer and the interface layer of the buffer layer”. The limitation “the intermediate layer” does not have proper and clear antecedent basis. For the purpose of this Office Action, “the intermediate layer” will be treated as “the at least one intermediate layer”. Appropriate correction is required. 

Claims 13-15 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 
Claims 13 and 14 additionally refer to “the intermediate layer” and are unclear for the reasons set forth with respect to claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (US 2009/0194166).

Regarding claim 18, Powell discloses a photovoltaic device in Figure 2 comprising an absorber layer (CdTe absorber layer 250) disposed over a buffer layer (200a-b) ([31]), wherein:
the absorber layer (250) has a first surface and a second surface (Figure 2);
the absorber layer (250) comprises cadmium and tellurium (CdTe absorber layer 250, [31] and [45]);
the absorber layer (250) is doped with a group V dopant ([36]-[37]); and
the buffer layer (window layer 200a-b) comprises a layer of MnOx ([45] and [52]).

Powell additionally discloses that the buffer layer is MnO which is the same material used in the instant specification and claimed (MnO, [45]). Since the MnO buffer layer of Powell has the same composition as the buffer layer claimed and disclosed in the instant specification, one having ordinary skill in the art at the time the invention was filed has a reasonable expectation that it will necessarily display the claimed properties of “wherein the layer of MnOx has a dosage of Mn that is at least 0.05 µg/cm2 and less than or equal to 15 µg/cm2”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166) in view of Allenic et al. (US 2011/0139240).

Regarding claim 1, Powell discloses a photovoltaic device in Figure 2 comprising an absorber layer (CdTe absorber layer 250) disposed over a buffer layer (200a-b) ([31]), wherein:
the absorber layer (250) has a first surface and a second surface (Figure 2);
the absorber layer (250) comprises cadmium and tellurium (CdTe absorber layer 250, [31] and [45]);
the absorber layer (250) is doped with a group V dopant ([36]-[37]); and
the buffer layer (window layer 200a-b) comprises a layer of MnOx ([45] and [52]).

Powell does not disclose that the layer of MnOx is discontinuous.

Allenic discloses a photovoltaic cell in Figure 2 comprising a CdTe absorber layer (132) ([21]) and a discontinuous window layer (131) ([22]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the layer of MnOx in the device of Powell such that it is discontinuous, as taught by Allenic, because the discontinuous window layer improves the efficiency of the device (Allenic, abstract and [9]-[11]).

Regarding claim 2, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx is adjacent to the first surface (bottom surface in Figure 2) of the absorber layer (250) (Figure 2).
	
Regarding claim 4, modified Powell discloses all of the claim limitation as set forth above. Powell discloses that the concentration of the Group V dopant can be any concentration and specifically can be greater than 500 ppma ([39]), but Powell does not disclose the specifically claimed range of the peak concentration of the group V dopant within the absorber layer of at least 1 x 1016 atoms/cm3. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx is within 200 nm of the first surface of the absorber layer (250) (As shown in Figure 2, the window layer 200a which can be magnesium oxide can be in direct contact with the first surface of the absorber layer).
Regarding claim 17, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer is MnO which is the same material used in the instant specification and claimed (MnO, [45]). Since the MnO buffer layer of Powell has the same composition as the buffer layer claimed and disclosed in the instant specification, one having ordinary skill in the art at the time the invention was filed has a reasonable expectation that it will necessarily display the claimed properties of “wherein the layer of MnOx has a dosage of Mn that is in a range from 0.1 µg/cm2 to 12 µg/cm2”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166), as applied to claim 18 above, in view of Xu et al. (US 2015/0007890).
Regarding claim 3, Powell discloses all of the claim limitations as set forth above. Powell does not disclose that the layer of MnOx has a thickness of between 1 nm to 3 nm. 
Xu discloses a window layer (111) for a CdTe based photovoltaic device ([24]) that can have a thickness of 1 nm -200nm ([32]). 
Xu does not disclose that the window layer has the specifically claimed thickness range of 1nm-3nm; however, in the case where the claimed ranges “overlap or lie
inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the layer of MnOx in the device of Powell, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claims 5-7, 9, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166) in view of Allenic et al. (US 2011/0139240), as applied to claim 1 above, in further view of Lou et al. (GB 2466496).

Regarding claim 5, Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer has a first surface and a second surface, wherein the second surface of the buffer layer is adjacent to the first surface of the absorber layer (Figure 2);
	the buffer layer comprises a base layer (200b) disposed at the first surface of the buffer layer (Figure 2), and
	an interface layer (200a) that is disposed at the second surface of the buffer layer (Figure 2); 
	the interface layer (200a) of the buffer layer is composed of a different material than the base layer of the buffer layer ([31], [45] and [52]).

	Powell does not disclose that the base layer (200b) of the buffer layer comprises tin oxide. 
	Lou discloses a photovoltaic device in Figure 1 comprising an absorber layer (NGO) and a window layer (WGO) and discloses that the window layer (WGO) can be SnO2 (abstract, page 9 lines 12-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the base layer material of modified Powell with the SnO2 window layer material taught by Lou, as it would amount to nothing more than the simple substitution of one known window layer material for another to accomplish an entirely expected result.  

Regarding claim 6, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the interface layer of the buffer layer comprises magnesium oxide ([45] and [52], the window layers can include magnesium oxide). 

Regarding claim 7, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses the interface layer of the buffer layer comprises zinc magnesium oxide ([45] and [52], the window layers can include a mixture of zinc oxide and magnesium oxide). 

Regarding claim 9, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the interface layer of the buffer layer is the layer of MnOx ([45] and [52]).

Regarding claim 11, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the base layer (200b) of the buffer layer is provided adjacent to a transparent conductive oxide layer (220) (Figure 2 and [31]), but Powell does not disclose that the base layer (200b) of the buffer layer is thicker than the interface layer (200a) of the buffer layer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the base and interface layers of the buffer layer, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Regarding claim 12, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer comprises at least one intermediate layer (202) disposed between the base layer (200b) of the buffer layer and the interface layer (200a) of the buffer layer (Figure 2 and [31]); and the at least one intermediate layer (202) of the buffer layer is composed of a different material than the base layer (200b) of the buffer layer and the interface layer (200a) of the buffer layer ([31], [45] and [52]).

Regarding claim 13, modified Powell additionally discloses all of the claim limitations as set forth above. Powell additionally discloses that the base layer (200b) of the buffer layer is thicker than the at least one intermediate layer (202) of the buffer layer ([31]).

Regarding claim 14, modified Powell additionally discloses all of the claim limitations as set forth above. Powell discloses that the window layer materials can include zinc magnesium oxide ([45] and [52]), but Powell does not explicitly disclose that the at least one intermediate layer (202) of the buffer layer comprises zinc magnesium oxide. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an additional layer of zinc magnesium oxide between the base layer and the interface layer of the buffer layer as it would amount to nothing more than the duplication of layers in the device. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 20, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx comprises MnO ([45] and [52]), but Powell does not disclose that the layer of MnOx comprises Mn2O3. 
Lou discloses a photovoltaic device in Figure 1 comprising an absorber layer (NGO) and a window layer (WGO) and discloses that the window layer (WGO) can be MnO or Mn2O3 (abstract, page 9 lines 12-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the MnO window layer material of Powell with the Mn2O3 window layer material taught by Lou, as it would amount to nothing more than the simple substitution of one known window layer material for another to accomplish an entirely expected result.  

Claims 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166) in view of Allenic et al. (US 2011/0139240) and Lou et al. (GB 2466496), as applied to claims 5 and 12 above, in further view of Lin et al. (US 2013/0008500).

Regarding claims 8, 10 and 15, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the buffer layer comprises MnO ([45] and [52]), but Powell does not disclose that the interface layer of the buffer layer comprises silicon dioxide and the interface layer of the buffer layer comprises silicon nitride.
Lin discloses a photovoltaic cell in Figure 1 comprising a buffer layer and discloses that SiO2 and SiNx are suitable material for the buffer layer ([79]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use SiO2 or SiNx as the interface layer of the buffer layer in the device of modified Powell, as taught by Lin, because it would amount to nothing more than the use of a known suitable buffer layer material in a known environment to obtain entirely expected results. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 2009/0194166) in view of Allenic et al. (US 2011/0139240), as applied to claim 1 above, in further view of Lin et al. (US 2013/0008500).

Regarding claim 19, modified Powell discloses all of the claim limitations as set forth above. Powell additionally discloses that the layer of MnOx comprises MnO ([45] and [52]), but Powell does not disclose that the layer of MnOx comprises MnO2. 
	Lin discloses a photovoltaic cell in Figure 1 comprising a buffer layer and discloses that MnO2 is a suitable material for the buffer layer ([79]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use MnO2 as the buffer layer in the device of Powell, as taught by Lin, because it would amount to the simple substitution of one known suitable buffer layer material for another to obtain an entirely expected result. 


Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that 6 the combination of Allenic with Powell does not support a prima facie case of obviousness, as discussed in MPEP § 2142, because the teachings do not provide suggestion or motivation to combine the disclosures of Allenic and Powell to produce the claimed structure with a reasonable expectation of success. The structures described by Allenic relate to window layers. In paragraph [0024], Allenic states that, "photovoltaic device 100 can also include a buffer layer between transparent conductive oxide layer 120 and window layer 131." This indicates that Allenic's description of features of a window layer would not necessarily be viewed as also applicable to the separately-recited buffer layer. Materials listed for the window layer in paragraph [0023] of Allenic include examples such as cadmium sulfide and zinc sulfide. Manganese is not mentioned as an option for either a layer constituent or dopant. It is not evident that the materials used in the window modification process of Allenic would be interchangeable with the list of 35 semiconductor materials in paragraph [0045] of Powell. For at least these reasons, reconsideration of the rejection is requested. 


Examiner respectfully disagrees. The terms “buffer layer” and “window layer” are not mutually exclusive and in many instances in the solar cell art the terms “buffer layer” and “window layer” are used interchangeably and the same materials can be used for either of these layers. The MnO layer of Powell is both a buffer layer and a window layer in the device. The materials listed for the buffer layer/window layer of Powell include the materials listed in Allenic as alternatives to the MnO (see CdS, ZnS and MnO as alternative window layer materials in [45] of Powell).  The teachings regarding the discontinuous window layer of Allenic are not limited to the specific materials listed in Allenic and are applicable to any semiconductor window layer material including the MnO material in Powell. Allenic discloses that “The semiconductor window layer can include cadmium sulfide, zinc sulfide, or an alloy of cadmium sulfide and zinc sulfide, or any other suitable material ([12]).

As discussed in MPEP 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). A person of ordinary skill in the art would have the capability of understanding the scientific and engineering principles applicable to solar cell buffer/window layers and would reasonably be expected to make inferences and take creative steps based on the teachings of the prior art to make obvious modifications such as applying the teachings of a discontinuous window layer of Allenic to the MnO window layer of Powell (See MPEP 2141.03).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726